DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Debuc (US 2012/0150029) in view of Hogan (US 2016/0174835).
Regarding claim 1, Debuc discloses, an optical coherent tomography system (Figs. 1-21) to measure motion control capability of a subject under test, said system aligns the probe beam with the eye (Para. 0058), such that the inner limiting membrane (ILM) and retinal pigment epithelium (RPE) are substantially centered in depth scans (Para. 0192 and 0274), and wherein the frequency content of at least one first control signal and at least one second control signal (Para. 0192 and 0274), where said first control signal is derived from at least one camera monitoring the pupil and the probe beam (Para. 0192 and 0274), and said second control signal is derived from interference signals depicting said ILM and RPE (Para. 0192 and 0274), provides a 
Debuc does not disclose the system including at least one lateral alignment motor and at least one axial length alignment motor, wherein the lateral motor aligns the probe beam with respect to the pupil, and wherein the axial length alignment motor aligns the OCT gate with the retina.
Hogan teaches, from the same field of endeavor that in an optical coherence tomography system that it would have been desirable to make the system including at least one lateral alignment motor and at least one axial length alignment motor (Para. 0048-0051), wherein the lateral motor aligns the probe beam with respect to the pupil (Para. 0048-0051), and wherein the axial length alignment motor aligns the OCT gate with the retina (Para. 0048-0051).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the system including at least one lateral alignment motor and at least one axial length alignment motor, wherein the lateral motor aligns the probe beam with respect to the pupil, and wherein the axial length alignment motor aligns the OCT gate with the retina as taught by the optical coherence tomography system of Hogan in the optical coherence tomography system of Debuc since Hogan teaches it is known to include these features in an optical coherence tomography system for the purpose of providing a reliable and accurate optical coherence tomography system.
Regarding claim 2, Debuc in view of Hogan discloses and teaches as set forth above, and Debuc further discloses, the system provides central macular thickness data, said data obtained as subject is performing controlled eye motion (Para. 0014-0016), such that the distribution 
Regarding claim 4, Debuc in view of Hogan discloses and teaches as set forth above, and Debuc further discloses, the system providing a plurality of B scans (Para. 0096-0097) along with an indicator of scan quality expressed as signal to noise ratio, wherein value of or change in signal to noise ratio provides eye movement control data (Para. 0338).
Regarding claim 5, Debuc in view of Hogan discloses and teaches as set forth above, and Debuc further discloses, the system is a multiple reference optical coherence tomography system (Para. 0192 and 0274).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Debuc (US 2012/0150029) in view of Hogan (US 2016/0174835) as applied to claim 1 above, and further in view of Bajramovic et al. (US 2014/0049753).
Debuc in view of Hogan remains as applied to claim 1 above.
Debuc in view of Hogan does not disclose the system provides data pertinent to axial length alignment compensation, obtained in process of axial length measurement, such that the amount (magnitude and frequency) of alignment compensation required provides a measurement of involuntary and non-volitional eye movement.
Bajramovic teaches, from the same field of endeavor that in an optical coherence tomography system that it would have been desirable to make the system provides data pertinent to axial length alignment compensation, obtained in process of axial length measurement, such that the amount (magnitude and frequency) of alignment compensation required provides a measurement of involuntary and non-volitional eye movement (Para. 0012 and 0017-0019).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            07/06/2021